Interim Decision #2763

MATTER OF MEDICAL UNIVERSITY OF SOUTH

CAROLINA

In Visa Petition Proceedings
A-21092607
Decided by Regional Commissioner July

27, 1978

In order to qualify for a labor certification under Schedule A, Group II (20 C.F.R.
656.10(b)), an alien must show by documentary evidence that he is a person of
exceptional ability who has received international recognition for outstanding
achievements and excellence. See 20 C.F.R. 652.22(d). These international recognition
requirements are necessary because in order to qualify for labor certification under
Schedule A, Group II, the alien must establish that he is so far above the average
member of his field that he will clearly be an asset to the United States.
ON BEHALF OF PETITIONER:

R. W. Foley, Esquire
Box 35
Bowman, Georgia 00624

The petition was denied by the District Director, Atlanta, Georgia,
and is now considered on appeal.
The petitioner, a large State University, desires to employ the beneficiary as a research scientist. On August 12, 1977, the beneficiary
completed all requirements for a Ph.D Degree in Immun-chemistry.
The petitioner seeks to establish that the beneficiary, because of his
exceptional ability in the sciences, meets the requirements of 20 C.F.R.
656.22(d) and should, therefore, be considered as precertified with
regard to the labor certification requirement of the Act.
20 C.F.R 656.22(d) reads as follows:
Aliens who are applying for labor certification under Group II, Schedule A, shall file as

part of their labor certification applications documentary evidence testifying to the
current widespread acclaim and international reputation accorded them, receipt of
internationally recognized prizes or awards for excellence, and documents testifying
that they are members of international associations requiring outstanding achievements of their members as judged by recognized experts in their discipline or field.
They shall also submit additional documentation supporting their claim to having
exceptional ability such as:
(1) affidavits or published material testifying to their technical training or specialized experience;
(2) published material by or about the author. Such material shall identify the title,
266

Interim Decision #2763
date, and author of each publication or article;
(3) documentary evidence of earnings commensurate with their claimed level of
ability; and/or
(4) documentation showing that their work experience during the past year did, and
their intended work will, require exceptional ability. (Emphasis supplied.)

In denying the application, the District Director found that the
evidence submitted with the petition failed to establish that the beneficiary met the requirements which would entitle him to classification
under 20 C.F.R. 656.10(b) which relates to aliens of exceptional ability
in the sciences or arts.
On appeal, claim is made that the beneficiary is internationally
recognized in his field and thus he is eligible for precertification under
Group II, Schedule A, 20 C.F.R. Attached to the appeal were several
letters testifying to the beneficiary's expertise and acclaim in his field
and copies of numerous publications coauthored by the beneficiary.
Again, there is no question as to the qualification of the beneficiary
for third-preference immigrant classification. The only question to be
resolved is the matter of eligibility for precertification under Group II,
Schedule A, 20 C.F.R. As previously cited, the requirements for eligibility are found in 20 C.F.R. 656.22(d).
Following onaetment of P.L. 94 484, the Tlepartment of Labor published its proposed rule-making concerning the labor certification
process in the Federal Register, November 5, 1976. The final regulations were published on January 18, 1977, following receipt and consideration of various comments from interested persons and organizations. In promulgating the final regulations with respect to Group II,
Schedule A, the Department commented that
-

is intended that such aliens have international recognition and other evidence of
their exceptional ability. Such aliens should be so far above the average members of
It

their field that they will clearly be an asset to the United States.
The beneficiary graduated from the University of Lyon in France as
a Doctor of Medicine on July 8, 1969. He is the coauthor of 60 pieces of
published material. 'These articles have appeared in medical journals
in the United States, France, Germany, Belgium, and Israel. He is a
member of six different societies, three in France, two international
societies, and one in the United States. His membership in the World
Health Organization Expert Committee on Protease Inhibitors is a
signal honor. He is one of only a dozen members all of whom are
internationally known, according to the Chairman of the Department
of Basic and Clinical Immunology and Microbiology at the Medical
University of South Carolina. This letter also indicates that the beneficiary has been offered a Chairmanship of Biochemistry at the Pasteur
Institute in Lyon, France. (A letter from the President of the Medical
University of South Carolina indicates the beneficiary is a member of
9.0

Interim Decision #2763
the International Antitrypsin Pi Committee, and that all members of
this committee are of international renown. As a member of this
committee, he has been invited to speak at national and international
meetings and symposiums regularly.) A letter from the Director of the
Pulmonary Disease Division of Washington University, St. Louis,
Missouri, states the beneficiary is an internationally recognized expert
in his ,field. The beneficiary's work experience shows progressively
more responsible positions in the field of biochemistry, immunology,
and biology over an 11-year period. The salary offered the beneficiary
is slightly above that shown in the Department of Labor's 1976-1977
Edition of the Occupational Outlook Handbook for similar
occupations.
The information presented on appeal clearly shows that the beneficiary enjoys international recognition in his field.
It is concluded that the petitioner has established that the beneficiary is a person of exceptional ability in the sciences and that he meets
the evidentiary requirement previously set forth. Accordingly, an
order will be entered withdrawing the decision of the District Director

and approving the petition.
ORDERS The denial by the District Director is overruled and the
petition is approved.

268

